Citation Nr: 0207672	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  98-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a spinal 
condition.

2. Entitlement to service connection for degenerative changes 
in both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to July 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, among other things, denied 
service connection for a spinal condition, and from a May 
1998 rating decision of the same RO which denied, among other 
things, service connection for degenerative joint disease of 
the knees with chondromalacia of the left knee.  These issues 
were originally before the Board in March 2000, when they 
were remanded to the RO for additional development.  The 
requested development having been successfully completed, but 
the claims remaining denied, this matter is returned to the 
Board for further consideration.

The Board notes that the veteran submitted correspondence in 
February 2002 which appears to raise the claim of entitlement 
to a total disability rating based on unemployability.  As 
this claim is not before the Board for appellate review, it 
is hereby referred to the RO for consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's degenerative disc disease of the lumbar 
spine and degenerative changes in both of his knees are not 
results of an inservice injury or active duty service.





CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service or within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1131, 1133 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  Degenerative changes in both knees were not incurred in 
or aggravated by active service or within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1131, 1133 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for service connection as well as its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete his claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statement of the case, supplemental statements of the case, 
and the Board's March 2000 decision and remand issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claims currently on appeal notwithstanding the 
fact that his claims were originally denied as not well-
grounded.  The veteran was afforded VA examination and all 
relevant records adequately identified by the veteran were 
obtained and associated with the claims folder.  The veteran 
was also given the opportunity to appear and testify before 
an RO Hearing Officer and/or a member of the Board to 
advance any and all arguments in favor of his claims, but 
declined to do so. Additionally, the veteran was requested 
by the RO in an April 2000 letter to submit any type of 
evidence which might be relevant to establishing that his 
physical conditions began in service; the veteran responded 
in May 2000 that he did not have anything further to add to 
his claims.

Background

The veteran contends that he fell and injured his back and 
knees while serving in active duty naval service, and that 
he has continued to have problems with pain and limitation 
in his back and knees since that time even though he has not 
participated in regular treatment for those disabilities.  
The veteran's service medical records do not contain any 
mention of an injury to the back and/or knees in service nor 
any evidence of treatment for back and/or knee complaints.  

The veteran was honorably discharged from service in July 
1959.  In April 1960, he filed an application for 
compensation or pension, stating that he left the service 
with several problems, none of which related to a back 
and/or knee injury.  It was not until January 1998, that the 
veteran filed an application for compensation or pension 
alleging injury to his spine in October 1955.

In March 1998, the veteran submitted a report from a private 
physician whom he had seen for complaints of back and knee 
pain.  He related having spent time in the United States 
Navy and having worked as a painter since his discharge from 
service.  Following a complete examination of the veteran, 
including x-rays, the physician opined that the veteran had 
progressive degenerative joint disease of the lumbosacral 
spine and both knees as well as chondromalacia patella of 
the left knee.  The physician further reported that he 
informed the veteran that given the type of work he had 
performed in the service and the heavy manual activities 
performed since that time that his osteoarthritis had 
probably been accelerated more than would be expected of the 
average person.  The veteran was advised to participate in 
an exercise program and continue using nonsteroidal anti-
inflammatory medication.

In October 1998, the widow and former office assistant of a 
deceased physician who practiced in Springfield, Missouri, 
reported that the physician's records had been destroyed, 
but that the veteran had seen the physician in 1957, while 
he was on leave from the Navy, for a back and knee injury 
sustained in a fall while on duty.  She stated that the 
veteran had been treated with osteopathic manipulation with 
injections of B-Complex with B-12 for sacro-iliac sprain 
with sciatic neuritis.  The widow further related that the 
veteran had returned to see the physician in 1960 for the 
same complaints following his discharge from service and had 
received the same treatment as described above.  The widow 
did not state how or why she remembered this veteran and his 
specific diagnosis and treatment although the Board notes 
that she also reported the veteran having treatment for an 
ear problem from 1963 until 1975.

In March 1999, the veteran's brother reported that he 
introduced the veteran to his private physician when the 
veteran was on leave from the Navy and that he accompanied 
the veteran to an appointment with the physician at that 
time as the veteran had complaints of injuries following a 
fall while on duty.  In May 1999, the veteran submitted an 
addendum to the examining physician's March 1998 report 
outlined above.  This was a handwritten note that stated 
that the veteran's condition most likely started while in 
service.

In May 2000, the veteran submitted a statement from a 
chiropractor reflecting a diagnosis of sciatica and low back 
pain treated on five occasions in March and April 2000 with 
chiropractic adjustments.  The chiropractor noted that the 
veteran related his symptoms to past problems in the Navy.  
At that time, the veteran also submitted a statement from a 
family practice physician who reported that the veteran had 
informed him that he had degenerative joint disease of the 
lumbar spine and left knee attributed to a fall while 
serving in the Navy.

Following the Board's remand, the veteran underwent VA 
examination in July 2000 and was diagnosed as having 
degenerative joint disease of the lumbosacral spine and 
chondromalacia of the patellofemoral joint of the left knee 
without significant degenerative joint disease in the knees.  
The examiner did not render an opinion as to the etiology of 
the veteran's disease as requested by the Board.  As such, 
the veteran underwent another orthopedic VA examination in 
December 2000.  The veteran participated in a complete 
interview and examination and the examiner reviewed the 
veteran's complete claims folder, including all service 
medical records and post-service records.  Consequently, the 
veteran was determined to have degenerative disc disease of 
the lumbar spine and bilateral knee pain of unknown 
etiology.  The examiner opined that the veteran's spine and 
knee conditions were degenerative in nature, having occurred 
over a period of years instead of being directly related to 
any one injury.  As such, the examiner further opined that 
it was not likely that the veteran's current knee and spine 
conditions were related to his active duty naval service.

Law, Regulations and  Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service during peace-time pursuant to 38 U.S.C.A. 
Section 1131 and 38 C.F.R. Section 3.303(a).  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran seeks service connection for degenerative joint 
disease, which is also known as arthritis and deemed to be a 
chronic disease under 38 C.F.R. Section 3.309(a).  Because 
arthritis is a chronic disease, service connection may be 
granted under 38 C.F.R. Section 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service in July 1959, the evidence must show that his 
chronic disease manifest to a degree of ten percent by July 
1960, in order for service connection to be granted based 
upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Therefore, given the evidence as outlined above and 
considering the reports of the veteran's treatment for back 
and knee pain during leave from the Navy and again in 1960 to 
be accurate when resolving all reasonable doubt in favor of 
the veteran, the Board finds, for the sake of argument only, 
that the veteran fell and injured his back and knees while on 
active naval service.  He did not, however, require medical 
treatment for a chronic disability of the back and/or knees 
for more than thirty-five years as evidenced by a lack of 
treatment records between 1960 and the 1998 evaluation by the 
above-described reporting physician.  The only opinion which 
relates the veteran's back and knee complaints to service is 
that of a private examining physician who did not review the 
veteran's claims file and appears to have based  his opinion 
solely on the veteran's rendition of the facts.  The Board 
notes that it is not bound by a medical opinion based solely 
upon an unsubstantiated history as related by the veteran.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The medical opinion of record that encompasses a complete 
interview with the veteran, examination of the veteran, and 
review of the veteran's claims folder is that of the VA 
examiner who met the veteran in December 2000, and believed 
the veteran's orthopedic problems to be of a degenerative 
nature rather than related to one isolated incident in 
service.  That examiner specifically stated that it was not 
likely that the veteran's spine and knee conditions were 
related to service.

As a result, following a thorough review of the evidence and 
law, the Board must deny the veteran's claims for service 
connection for spinal arthritis and degenerative changes of 
the knees.  Even assuming that the veteran injured his back 
and knees in service, there is no evidence of continuity of 
symptomatology as required in 38 C.F.R. Section 3.303(b), 
which specifically states that any manifestation of joint 
pain in service will not automatically permit service 
connection for arthritis when it is shown as a clear-cut 
clinical entity at some later date.  Therefore, because the 
veteran did not participate in medical or other treatment for 
his back and knee complaints following service other than the 
one time reported in 1960 until just recently, because there 
is no evidence of the disease manifesting to a degree of ten 
percent or more within one year of separation from service, 
and because the most thorough medical opinion of record 
unequivocally shows that the veteran's complaints are due to 
a degenerative disorder and are not results of a single 
injury in service, the Board hereby denies service connection 
for degenerative disc disease of the lumbar spine and 
degenerative changes of the knees.



ORDER

Service connection for degenerative disc disease of the 
lumbar spine, claimed as a spinal condition, is denied.

Service connection for degenerative changes in both knees is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

